Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly denied defendant’s motion to dismiss plaintiffs’ cause of action seeking to recover payment for losses sustained under the terms of their fire insurance policy. The cause of action for loss due to theft of goods, however, must be dismissed. Plaintiffs concede that no theft coverage exists under the policy. Plaintiffs also consent to the removal of Abdo Alfagih as a party plaintiff. (Appeal from Order of Supreme Court, Erie County, Joslin, J. — Summary Judgment.) Present — Callahan, J. P., Boomer, Green, Lawton and Boehm, JJ.